DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species 1, figures 4A-5B and claims 1-19 in the reply filed on 5/13/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 9, 11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the first surface” and “the second surface" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 4 depends directly from claim 1 which does not recite a first or second surface. Claim 2 recites these features. It is unclear if claim 4 is supposed to be dependent from claim 2.
Claim 9 recites “wherein the first surface and the second surface converge toward one another as the first surface and the second surface extends from the first end of the tip body toward the orifice and passage,” emphasis added, however claim 7 recites “a nozzle extending into the tip body from the second end of the tip body” which would appear to contradict the limitation of claim 9. As such, claim 9 is rendered indefinite as it is unclear from which end of the tip body the nozzle is supposed to extend. The claim shall be examined as best understood.
Claim 11 recites the limitation "the first surface” and “the second surface" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 11 depends from claim 10 which does not recite a first or second surface. Claim 9 recites these features. It is unclear if claim 11 is supposed to be dependent from claim 9.
Claim 15 recites “wherein the first surface and the second surface converge toward one another as the first surface and the second surface extends from the first end of the tip body toward the orifice and passage,” emphasis added, however claim 14 recites “forming a nozzle into the second end of the tip body” which would appear to contradict the limitation of claim 15. As such, claim 15 is rendered indefinite as it is unclear from which end of the tip body the nozzle is supposed to extend. The claim shall be examined as best understood.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-12 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ballu (US Pub No 2009/0230221 A1).
Re claim 1, Ballu shows a tip piece (Figs. 1 & 2) for a sprayer comprising: 
a tip body (2) extending axially between a first end and a second end; 
a passage (3/4) extending axially inside the tip body from the first end to a terminal end between the first end and the second end of the tip body; 
a nozzle (6) extending axially into the tip body from the second end of the tip body; 
an orifice (7) between the nozzle and the passage; and 
a rounded interface (5) between the passage and the orifice, wherein the rounded interface comprises a radius of curvature (paragraph 0005; Fig. 7, R2053).
Re claims 2, 9 & 15, Ballu shows the nozzle (Fig. 1, 6) is wedge shaped with a first surface (Fig. 2, 61) opposite a second surface (62), and wherein the first surface and the second surface converge (paragraph 0004) toward one another as the first surface and the second surface extends from the second end of the tip body (2) toward the passage (3/4).
Re claims 3, 10 & 17, Ballu shows the terminal end of the passage is dome shaped (paragraphs 0004-0005).
Re claims 4, 11 & 16, Ballu shows the rounded interface (Fig. 1, 5) connects the first surface (61) and the second surface (62) with the terminal end of the passage (3/4).
Re claims 5, 12 & 18, Ballu shows the orifice (Fig. 2, 7) comprises an arch shape (paragraph 0005).
Re claims 7 & 14, Ballu shows a tip piece (Figs. 1 & 2) for a sprayer comprising: 
a tip body (2) extending between a first end and a second end; 
a passage (3/4) extending inside the tip body from the first end to a terminal end between the first end and the second end of the tip body;
a nozzle (6) extending into the tip body from the second end of the tip body, wherein the nozzle intersects the terminal end of the passage (3/4) to form an orifice (7), and 
a rounded interface (5) formed on a perimeter of the orifice (7) between the nozzle (6) and the terminal end of the passage (3/4).
Re claim 8, Ballu shows the nozzle (Fig. 2, 6) tapers and narrows as the nozzle extends toward the terminal end (paragraph 0004).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ballu (US Pub No 2009/0230221 A1).
Re claims 6, 13 & 19, Ballu discloses the claimed invention except for wherein the radius of curvature is in the range of 0.0005 inches (0.0127 millimeters) to 0.05 inches (0.1270 millimeteres). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the radius of curvature lie in the range of 0.0005 inches (0.0127 millimeters) to 0.05 inches (0.1270 millimeteres), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II. The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is the geometry and dimensions of the dome which achieves the recognized result of decreasing the tails effect to render more uniform the liquid flow rate in the sprayed jet (Ballu – paragraph 0051), therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980). Further, no criticality could be found for the claimed range.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752